FILED
                                                                                 AT&T Services,
                                                                                         17-0816 Inc.
                                                                                 One AT&T   Plaza 9:59 AM
                                                                                         12/19/2017
   Heather New                                                                   208 S. Akard  Street
                                                                                         tex-21370404
                                                                                         SUPREME COURT OF TEXAS
   Assistant Vice President – Senior Legal Counsel                               Room 3151
                                                                                         BLAKE A. HAWTHORNE, CLERK
                                                                                 Dallas, Texas 75202
                                                                                 T 214.757.3484
                                                                                 F 214.746.6449



                                             December 19, 2017


Mr. Blake Hawthorne
Clerk, Supreme Court of Texas
P.O. Box 12248
Austin, Texas 78711


        RE:      Cause No. 17-0816 – RayMax Management, L.P., v. SBC Tower Holdings, LLC

Dear Mr. Hawthorne:

        By this waiver letter, Respondent SBC Tower Holdings, LLC respectfully waives the
filing of a response to the petition for review. It is Respondent’s understanding that the Court
will not grant the petition without first requesting a response.


                                                        Sincerely,

                                                        /s/ Heather B. New
                                                        Heather B. New
                                                        State Bar No. 24007642
                                                        AT&T SERVICES, INC.
                                                        One AT&T Plaza
                                                        208 S. Akard Street, Room 3151
                                                        Dallas, Texas 75202


                                         CERTIFICATE OF SERVICE

I certify that, on December 19, 2017, I served a copy of this waiver on the following:

        Scott P. Stolley                                         Perry J. Cockerell
        STOLLEY LAW, P.C.                                        ADKERSON, HAUDER & BEZNEY, P.C.
        4810 Purdue Avenue                                       1700 Pacific Avenue, Suite 4450
        Dallas, Texas 75209                                      Dallas, Texas 75201
        Via Email: scott@appellatehub.com                        Via Email: pcockerell@ahblaw.net



                                                         /s/ Heather B. New
                                                          Heather B. New